ORDER
By order dated September 20, 2000, respondent was placed on interim suspension because he had been indicted on one count of violating 18 U.S.C. § 1623 by knowingly making false declarations while testifying under oath before a Grand Jury on the United States in the District Court of South Carolina. On November 17, 2000, the United States District Court, District of South Carolina, granted respondent’s motion for judgment of acquittal. Respondent has now filed a petition in *267which he seeks to be reinstated to the practice of law. The petition is granted.
IT IS SO ORDERED.
/s/ Jean H. Toal, C.J.
FOR THE COURT